DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the front surface is arranged between the inner wall and the middle… wherein a groove is formed into the front surface, and wherein the first or second air distribution chamber has one portion that is delimited towards the rear by the front surface, and another portion that is delimited towards the rear by a base surface of the groove as recited in claim 2 (Fig. 6 fails to show a groove is formed into the front surface 16. The Examiner is uncertain if the “rear” is shown in the Applicant’s drawings) must be shown or the feature(s) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2, 7-10 and 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the front surface is arranged between the inner wall and the middle… wherein a groove is formed into the front surface, and wherein the first or second air distribution chamber has one portion that is delimited towards the rear by the front surface, and another portion that is delimited towards the rear by a base surface of the groove as recited in claim 2. Fig. 6 fails to show a groove is formed into the front surface 16. The Examiner is uncertain if the “rear” is shown in the Applicant’s drawings. Same rejection applies to claims 32 and 36.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartle et al. (US 2003/0006322. Hartle hereafter).
With respect to claim 1, Hartle discloses a main body (See Fig. 19 with additional annotations below) for a spray gun (500) having a head region for the attachment of a nozzle arrangement (526), 
wherein the head region has an inner wall, an outer wall and a middle wall arranged in between, 
wherein the inner, outer, and middle walls are monolithically formed in encircling fashion with the main body, 
wherein a front (angled) end of the middle wall is set back in relation to a front (right) end of the outer wall along an (longitudinal) axis, and
wherein the front end of the inner wall is set back in relation to the front end of the middle wall along the axis.
With respect to claim 2, Hartle discloses wherein the inner wall and the middle wall delimit a first air distribution chamber (See Fig. 19 with additional annotations below), and the middle wall and the outer wall delimit a second air distribution chamber, wherein a front surface (See Fig. 19 with additional annotations below) is arranged between the inner wall and the middle wall or between the middle wall and the outer wall, wherein a groove (See Fig. 19 with additional annotations below) is formed into 
With respect to claim 3, Hartle discloses wherein a first front surface (see Fig. 19 with additional annotations below) is arranged between the inner wall and the middle wall, and a second front surface is arranged between the middle wall and the outer wall, wherein the first front surface has a first spacing (upper depth) to the front end of the outer wall along the axis, wherein the second front surface has a second spacing (lower  depth) to the front end of the outer wall along the axis, with the first spacing greater than the second spacing (see Fig. 19 with additional annotations below).
With respect to claim 5, Hartle discloses wherein at least one of the first front surface and the second front surface has a groove (see Fig. 19 with additional annotations below) and, 
one of the air distribution chambers has one (left) portion that is delimited towards a rear of the main body by the first or second front surface, and another portion that is delimited towards the rear of the main body by a base surface (right or the “first surface”) of the groove.
With respect to claim 7, Hartle discloses wherein a width of the groove corresponds to a width of the first front surface (Fig. 19).
With respect to claim 9, Hartle discloses wherein the first front surface has at least one air outlet (right annular) opening.

With respect to claim 16, Hartle discloses wherein the inner wall has an internal thread and the outer wall has an external thread (Fig. 19).
With respect to claim 17, Hartle discloses a spray gun (500) comprising the main body according to Claim 1.


    PNG
    media_image1.png
    513
    686
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-22 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Peeps (US 2,533,953) in view of Hartle.
With respect to claim 1, Peeps discloses a main body (1 and 2) for a spray gun (Fig. 1) having a head region (Fig. 2) for the attachment of a nozzle arrangement (19 and 47), 
wherein the head region has an inner wall, an outer wall and a middle wall (see Fig. 4 with additional annotations below) arranged in between, 

wherein a front (left) end of the middle wall is set back in relation to a front (left) end of the outer wall along an (longitudinal) axis, and
wherein a front end of the inner wall is set back in relation to the front end of the middle wall along the axis (see Fig. 4 with additional annotations below).
Peeps fails to disclose wherein the inner, outer, and middle walls are monolithically formed in encircling fashion with the main body.
However, Hartle teaches a main body (See Fig. 19 with additional annotations below) for a spray gun (500) having a head region for the attachment of a nozzle arrangement (526), wherein the head region has an inner wall, an outer wall and a middle wall arranged in between, wherein the inner, outer, and middle walls are monolithically formed in encircling fashion with the main body, wherein a front (angled) end of the middle wall is set back in relation to a front (right) end of the outer wall along an (longitudinal) axis, and wherein the front end of the inner wall is set back in relation to the front end of the middle wall along the axis. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of three walls monolithically formed the main body as taught by Hartle, to Peeps’ main body, in order to provide a simple main body with less parts (Fig. 19). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the three walls monolithically formed the main body (and reverse the threaded connection from right to left in Fig. 4), since it has been held that 
With respect to claim 2, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein the inner wall and the middle wall delimit a first air distribution chamber (66), and the middle wall and the outer wall delimit a second air distribution chamber (62 and space defined by 61), wherein a (first) front surface (see Fig. 4 with additional annotations below) is arranged between the inner wall and the middle wall or between the middle wall and the outer wall (for “second front surface” shown in Fig. 4 below), wherein a groove (65 or opening of 60 into 62 on the second front surface) is formed into the front surface, and wherein the first or second air distribution chamber has one (left) portion that is delimited towards a rear (right) of the main body by the front surface, and another portion that is delimited towards the rear of the main body by a base surface (inner cylindrical surface of 65 or “base surface” shown Fig. 4 with additional annotations below) of the groove.
With respect to claim 3, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein a first front surface (see Fig. 4 with additional annotations below) is arranged between the inner wall and the middle wall, and a second front surface is arranged between the middle wall and the outer wall, wherein 
With respect to claim 4, Peeps discloses the main body according to Claim 3 except for wherein the first spacing is between 9 mm to 11 mm and the second spacing is between 4 mm to 6 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first spacing is between 9 mm to 11 mm and the second spacing is between 4 mm to 6 mm, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
With respect to claim 5, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein at least one of the first front surface and the second front surface has a groove (65 or circulating groove defined by baffles 61 from opening of 60 into 62) and, 
one of the air (“first and second” shown in Fig. 4 below) distribution chambers has one (left) portion that is delimited towards a rear (right portion) of the main body by the first or second front surface, and another portion that is delimited towards the rear of 
With respect to claim 6, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein the second front surface has a groove with a base surface (see Fig. 4 with additional annotations below), wherein the base surface has a third spacing to the front end of the outer wall along the axis, and wherein the third spacing is smaller than the first spacing of the first front surface to the front end of the outer wall.
With respect to claim 7, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein a width of the groove corresponds to a width of the first front surface (Fig. 4).
With respect to claim 8, Peeps discloses the main body according to Claim 5 except for wherein the groove extends in a circumferential direction over 25% to 75% of a circumference of the first front surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the groove extends in a circumferential direction over 25% to 75% of a circumference of the first front surface, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

With respect to claim 10, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein the at least one air outlet opening of the first front surface extends over at least 85% of a width of the first front surface (Fig. 4).
With respect to claim 11, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein the main body has at least two atomization air channels (15 and 65) which extend from the first front surface into a fan control air distribution chamber (62), 
wherein the main body has at least two horn air channels (top and bottom of 50 to 15) which extend from the second front surface into the fan control air distribution chamber, 
wherein the at least two atomization air channels are spaced apart from one another at the first front surface and at least partially overlap at (encircled by) the fan control air distribution chamber, 
and wherein the at least two horn air channels are spaced apart from one another at the second front surface and at least partially overlap (encircled by) at the fan control air distribution chamber.
With respect to claim 13, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein each of the inner wall, the middle wall and the outer wall is of circular design and the inner, middle and outer walls are arranged concentrically with respect to one another (Fig. 4).

With respect to claim 17, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses a spray gun (1-5) comprising the main body according to Claim 1.
With respect to claim 18, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses the spray gun according further comprising a nozzle having at least one material nozzle (48), an air cap (19), a first air-guiding region (at 49 and downstream of 51) and a second air-guiding region (downstream of 50), wherein the first air-guiding region guides air for atomizing material for spraying, and the second air-guiding region guides air for influencing a spray jet, wherein the first air-guiding region and the second air-guiding region are at least regionally separated from one another by the middle wall of the main body, a disc element (see Fig. 4 with additional annotations below) arranged integrally on the at least one material nozzle, at least one impingement disc (see Fig. 4 with additional annotations below) arranged on (over) the at least one material nozzle, and by at least one part of the air cap, and wherein the middle wall of the main body is of encircling design (Fig. 4).
With respect to claim 19, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses the spray gun further comprising:
a nozzle with at least one material nozzle with a hollow portion (space surrounding tip of 20) for guiding through material for spraying and with a material outlet opening (48), and 

wherein at least one impingement disc (element defining 61) is arranged on a (outer) side of the disc element averted from the material outlet opening, 
wherein the at least one impingement disc has an inner and an outer circumference, and 
wherein the nozzle is arranged in or on the main body such that a first gap is formed between the outer wall and the at least one impingement disc (Fig 4).
With respect to claim 20, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein the nozzle is arranged in or on the main body such that a second gap is formed between the inner wall and the at least one impingement disc (Fig 4).
With respect to claim 21, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein the at least one impingement disc has at least one sealing surface (see Fig. 4 with additional annotations below) which bears sealingly against a counterpart sealing surface on the middle wall of the main body.
With respect to claim 22, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein the at least one impingement disc is formed from a first portion and a second portion which together form a step, and wherein an outer diameter of the step (see Fig. 4 with additional annotations below) substantially corresponds to the inner diameter of the middle wall of the main body.
With respect to claim 31, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein the front surface has at least one air outlet opening 
With respect to claim 32, Peeps discloses a main body (1 and 2) for a spray gun (Fig. 1) having a head region (Fig. 2) for the attachment of a nozzle arrangement (19 and 47), 
wherein the head region has an inner wall, an outer wall and a middle wall (see Fig. 4 with additional annotations below) arranged in between, 
wherein the inner, outer, and middle walls are formed in encircling fashion and in one piece with the main body, 
wherein a front (left) end of the middle wall is set back in relation to a front (left) end of the outer wall along an (longitudinal) axis, 
wherein a (first) front surface (see Fig. 4 with additional annotations below) is arranged between the inner wall and the middle wall or between the middle wall and the outer wall (for “second front surface” shown in Fig. 4 below), 
wherein a groove (65 or opening of 60 into 62 on the second front surface) is formed into the front surface, and 
wherein a first air distribution chamber (66) has one (left) portion that is delimited towards a rear (right) of the main body by the front surface, and another portion that is delimited towards the rear of the main body by a base surface (inner cylindrical surface of 65) of the groove.
Peeps fails to disclose wherein the inner, outer, and middle walls are monolithically formed in encircling fashion with the main body.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of three walls monolithically formed the main body as taught by Hartle, to Peeps’ main body, in order to provide a simple main body with less parts (Fig. 19). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the three walls monolithically formed the main body (and reverse the threaded connection from right to left in Fig. 4), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179. Alternatively, it would have been an obvious matter of design choice to make the three walls monolithically formed the main body (by extending the outer and middle walls), since such a modification would have involved a mere change in the size (length) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

wherein a second air distribution chamber (62 and space defined by 61) is delimited by the middle wall and the other of the inner wall and the outer wall, and 
wherein the first and second air distribution chambers are open towards a front of the main body.
With respect to claim 34, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein the front surface has at least one air outlet opening (opening of 65 and 15), the at least one air outlet opening in the front surface lying within the groove (opening of 65 is defined within port 65 or the opening of 15 is within the circulating groove defined by baffles 61 from opening of 60 into 62).
With respect to claim 35, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein the at least one air outlet opening lies within the portion of the first air distribution chamber that is delimited towards the rear of the main body by the base surface of the groove (Fig. 4).
With respect to claim 36, Peeps’ main body modified by Hartle monolithic walls, Peeps further discloses wherein the inner wall and the middle wall delimit a first air distribution chamber (66), and the middle wall and the outer wall delimit a second air distribution chamber (62 and space defined by 61), 
wherein a (first) front surface (see Fig. 4 with additional annotations below) is arranged between the middle wall and the outer wall (for “second front surface” shown in Fig. 4 below), 

wherein the second air distribution chamber has one (left) portion that is delimited towards a rear (right) of the main body by the front surface, and another portion that is delimited towards the rear of the main body by a base surface (inner cylindrical surface of 65 or “base surface” shown Fig. 4 with additional annotations below) of the groove.



    PNG
    media_image2.png
    340
    625
    media_image2.png
    Greyscale

Response to Arguments
With respect to drawing objections and 35 U.S.C. 112(a) rejection, Applicant argues that Specification page 27, lines 22-28 and Page 13, lines 21-26 and Figs. 6 and 7 show that objected/rejected limitations. The Examiner respectfully disagrees. Neither the specification nor the drawings discloses “the front surface is arranged between the 
Applicant’s arguments with respect to claims 1 and 32 have been considered but are moot because the arguments do not apply to the new reference and new combination of references being used in the current rejection. See detailed rejections elaborated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 22, 2021